Citation Nr: 1510854	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  10-32 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left hearing loss disability.

2.  Entitlement to service connection for a right ear hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1971 to December 1974.

These matters come to the Board of Veterans' Appeals (Board) on appeal from March 2010 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In January 2015, the Veteran testified at a Videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's electronic claims file.  At the hearing, the Veteran agreed to waive RO consideration of medical evidence included in his electronic claims folder after the issuance of the last Supplemental Statement of the Case.  Based on the waiver, the Board may properly consider such newly received evidence.  38 C.F.R. § 20.1304 (2014).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have left ear hearing loss disability of such severity to constitute a disability for VA compensation purposes. 

2.  The Veteran's right ear hearing loss disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

3.  The Veteran's tinnitus was incurred in active service.  


CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  A right ear hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

3.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the Board finds that the VA has satisfied its duty to notify.  In a July 2009 letter, the Veteran was advised of how to substantiate his claims for service connection, his and VA's respective duties in developing the claim and as to the disability rating and effective date elements of his claim.

VA has also satisfied its duty to assist.  The Veteran was afforded a VA examination in January 2010.  The examiner conducted the requisite hearing tests, physical examinations and considered the Veteran's statements prior to rendering an opinion.  Therefore, the Board finds that the examination was adequate for adjudication purposes.  

The Veteran's service treatment records and private records have been obtained and considered.  Neither the Veteran nor his representative has identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a) and 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.




II.  Service Connection 

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

In the case of any Veteran who served for ninety (90) days or more during a period of war - a chronic disease becoming manifest to a degree of ten (10) percent of more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  38 U.S.C.A. § 1112(a)(1) (West 2014).  The term chronic disease includes organic diseases of the nervous system, such as sensorineural hearing loss and tinnitus.  38 U.S.C.A. § 1101(3) (West 2014); see also 38 C.F.R. § 3.309(a) (2014).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

Left Ear Hearing Loss

In regard to the Veteran's left ear, the evidence does not reflect that he suffers from impaired hearing of sufficient severity to qualify for disability compensation.  The Veteran submitted a private audiogram from September 2009 and was afforded a VA examination in January 2010.  The examinations revealed the following puretone thresholds, in decibels:




HERTZ 



500
1000
2000
3000
4000
September 2009
LEFT
15
30
15
30
10
January
2010
LEFT
15
20
5
25
5

The Veteran's Maryland CNC word recognition scores were 96 percent in the left ear at both examinations.  

There is no evidence that the Veteran's auditory thresholds in the left ear are 26 decibels or greater for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz.  Nor is there any evidence that the Veteran's auditory thresholds in the left ear are 40 decibels in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz.  Finally, there is no evidence that the Veteran's speech recognition scores, using the Maryland CNC Test, are less than 94 percent.  Since having a current disability is the first element to establishing service connection, and the Veteran does not have a hearing disability, for VA purposes, in his left ear, there is no need to consider the remaining elements under Shedden.  

Moreover, presumptive service connection is not warranted because the Veteran has not shown he has a diagnosis of a chronic disease becoming manifest to a degree of 10 percent of more within one 1 year from the date of separation.  The Board concludes that the evidence does not support the claim for service connection and there is no doubt to be resolved.

Right Ear Hearing Loss

Although the Veteran has proven that he has a current disability of the right ear and an in-service injury, the Board finds that he has failed to prove a nexus between the two and therefore his claim must be denied.  

Here, the record reflects that the Veteran has a current disability - namely right ear hearing loss of such severity as to be a disability for VA compensation purposes.  The Veteran submitted a private audiogram from September 2009 and was afforded a VA examination in January 2010.  The examinations revealed the following puretone thresholds, in decibels:




HERTZ 



500
1000
2000
3000
4000
September 2009
RIGHT
35
30
15
60
35
January
2010
RIGHT
25
20
15
40
25

The Veteran's Maryland CNC word recognition scores were 96 percent in the right ear for both examinations.  Based on the Veteran's puretone threshold results, he suffers from impaired hearing in his right ear under VA standards.  

In September 2009, a private audiologist, R.M., opined that the Veteran's hearing loss "could have been in part caused by military noise exposure."   She noted that the Veteran worked on the flight deck with constant noise.  

At the January 2010 VA examination, the examiner opined that the Veteran's hearing loss was not caused by or a result of noise exposure in service.  The examiner noted the Veteran's in-service and post-service noise exposure, including his occupation as a truck driver and a recreational Harley motorcycle, with modified muffler.  The examiner reasoned that there was no threshold shift on the Veteran's in-service physicals and hearing conservation tests.  The examiner opined that it is at least as likely as not that the Veteran's accumulation of occupational and recreational noise exposure and effects of age related hearing loss (presbycusis) caused the Veteran's current hearing loss.  

In reviewing the medical evidence, the Board finds the January 2010 VA examiner's opinion more probative than the private medical evidence.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  First, R.M.'s opinion does not rise to the level of probability required, at least as likely as not, to establish service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Bostain v. West, 11 Vet. App. 124 (1998) (collectively holding that language such as "it is possible," "it is within the realm of medical possibility," "could not rule out," "could have been," "may or may not," "may have," and similar generic statements were insufficient).  Indeed, use of the phrase "could have been in part caused by military noise exposure" conveys only that in-service noise exposure is a possible etiology.  Second, R.M. does not acknowledge the Veteran's admitted post-service noise exposure as a truck driver and in the construction field.  Finally, there is no indication that R.M. reviewed the Veteran's in-service audiograms or claims folder before drafting her opinion, which are directly pertinent to the question at hand.  

In contrast, the January 2010 VA examiner reviewed the Veteran's claims folder, including in-service audiograms; considered the Veteran's in-service and post-service noise exposure and provided the underlying reasons for why he concluded that it was less likely than not that the Veteran's hearing loss was related to service.  

It is clear that the Veteran believes that a nexus exists.  Such a lay belief sometimes is sufficient.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  It indeed is error to suggest that lay evidence can never be enough to establish that there is a nexus between a claimed condition and service.  See Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). However, the question of whether there exists a nexus in this case is medical in nature.  Of note in this regard are the complexities of the sensory system, the numerous potential causes of hearing loss, the fact that the Veteran has exposure to both in-service and post-service noise, and the number of years since his service.  In this case, medical knowledge, training, and/or experience is required to provide a competent opinion on nexus.  See Jones v. West, 12 Vet. App. 460 (1999).  Thus, while the Board has considered the Veteran's statements, it finds the VA examination opinion to outweigh them.

The Board further finds that presumptive service connection is not warranted because the evidence does not show that a hearing loss disability was manifest to a degree of 10 percent of more within one year from the date of separation.  Regarding continuity of symptomatology, although the Veteran has asserted that his hearing loss began in service, it is noted that the Veteran's hearing was normal at the time of his separation examination, and the Veteran did not report any hearing difficulties at that time.  The first documented complaint of hearing loss post-service did not occur 2009 - approximately 30 years post-service.  As hearing loss was not shown at the time of the separation examination in contradiction to the Veteran's recent assertions, those assertions of continuity are not deemed credible, and service connection based on continuity of symptomatology after separation is not warranted.

Given that the Board has found the January 2010 VA examination report opinion to be the most probative evidence of record, the preponderance of the evidence is against the Veteran's claim for service connection, and the claim must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. §5107 (West 2014).

Tinnitus

The Veteran has a current disability - namely tinnitus - and as noted above, conceded in-service injury.  The Veteran testified that the ringing in his ears is constant and "it's been there ever since [service]."  See Board Hearing Transcript, May 2012 pp. 11-12.  The September 2010 VA audiologist opined that the Veteran's tinnitus is not a result of noise exposure during his military service.  The Board finds that that there is competent and credible evidence that the Veteran suffers from tinnitus.  Moreover, the Board credits the Veteran's statements that he has suffered from tinnitus since service.  Importantly, tinnitus is unlike hearing loss, in that it is capable of lay observation.  The Veteran has consistently reported the onset in service.  Therefore, his opinion as to nexus is both competent and credible.  For that reason, the Board finds that the evidence is at least in equipoise.  Therefore, applying the doctrine of the benefit of the doubt, the Board finds that service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left ear hearing loss disability is denied.

Entitlement to service connection for a right ear hearing loss disability is denied.

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran indicated that he went to Shasta (possibly Shasta Family Chiropractic) regarding chiropractic treatment for his back.  There are no records from Shasta associated with the electronic claims folder.  As there is evidence of outstanding relevant private medical records, they should be obtained on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records

At the January 2015 Videoconference Board hearing, the Veteran testified that he injured his back while participating in a working party where he passed containers down from the flight deck to the next deck.  He also testified that he carried heavy chains on his back in the course of his regular duties.  In a May 2010 VA examination, the examiner diagnosed the Veteran with grade 1 spondylolisthesis and spondylolysis at the L5-S1 disc level and marked degenerative disc change at the lumbosacral disc level.  The examiner opined that the Veteran's lower back disability was less likely than not caused or a result of military service because the Veteran's low back pain in the military was associated with white blood cells in urine and increased pain in urination.  The examiner further noted that the service treatment records do not indicate any injury or additional complaints.  
Although the examiner notes the Veteran's lay statements regarding injury to his back while moving containers from deck to deck and while carrying heavy chains, the examiner does not address whether these activities were relevant to the Veteran's current back problems.  Further, March 1973 service treatment records indicate that the Veteran complained of "dull aching low back pain."  Therefore, an addendum opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide or authorize the release of records from Shasta (possibly Shasta Family Chiropractic), see Board Hearing Transcript, p. 13, as well as any other records, not already of record, that are relevant to the claim.

All attempts to secure the above-referenced evidence must be documented in the claims file.  If, after making reasonable efforts to obtain any outstanding non-Federal records the AOJ is unable to secure same or if after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  Forward the Veteran's claims file to the examiner who conducted the May 2010 VA examination (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested again to review the claims folder in order to render an opinion as to whether it is at least as likely as not (probability of fifty percent or more) that the Veteran's current back condition is related to active military service.  
The examiner's attention is directed to the service treatment records from March 1973 which indicate that the Veteran complained of "dull aching low back pain."  The examiner's attention is further directed to the Veteran's sworn testimony providing more details about he injured his back in service, while carrying heavy chains and passing milk containers from one deck to another aboard a ship.  See VBMS, Hearing Testimony, January 6, 2015, pages 14-20.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Ensure the development outlined above has been accomplished, and then readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


